F I L E D
                                                                                           United States Court of Appeals
                                                                                                    Fifth Circuit

                                                  In the                                           March 27, 2003

                  United States Court of AppealsCharles R. Fulbruge III
                                                        Clerk
                                   for the Fifth Circuit
                                             _______________

                                               m 02-30915
                                             Summary Calendar
                                             _______________



                                     ANTOINETTE M. ANDERSON,

                                                                     Plaintiff-Appellant,

                                                  VERSUS

                                  UNITED STATES POSTAL SERVICE
                                                       AND
                            JOHN E. POTTER, POSTMASTER GENERAL,

                                                                     Defendants-Appellees.


                                      _________________________

                              Appeal from the United States District Court
                                 for the Eastern District of Louisiana
                                          m 00-CV-1118-S
                                   _________________________




Before HIGGINBOTHAM, SMITH, and
CLEMENT, Circuit Judges.                                        Antoinette Anderson sued her former em-
                                                             ployer, the United States Postal Service, for
PER CURIAM:*                                                 retaliation under title VII and for failure to

   *                                                            *
     Pursuant to 5TH CIR. R. 47.5, the court has                 (...continued)
determined that this opinion should not be published         and is not precedent except under the limited circum-
                                      (continued...)         stances set forth in 5TH CIR. R. 47.5.4.
provide reasonable accommodations under the
Rehabilitation Act. In its comprehensive Or-
der and Reasons, entered August 28, 2002, the
district court granted summary judgment.

   The court concluded that “[t]he result of
Anderson’s fitness-for-duty exam indicate [sic]
that her condition is permanent and she cannot
meet the requirements for a mailhandler posi-
tion.” This sufficiently resolves the issue of
accommodation.

   Regarding retaliation, the court noted that
“Anderson does not address the nondiscrim-
inatory reason which the Postmaster offered to
explain her termination. She does not dispute
that she had no seniority to select a job on a
specific unit and that she was subject to as-
signment as needed, usually to the less desir-
able positions.” Accordingly, as the court rea-
soned, “the record conclusively reveals that
the Postmaster had a nondiscriminatory reason
for terminating Anderson’s employment, and
Anderson has not produced evidence that her
termination would not have occurred ‘but for’
her filing EEOC complaints.”

   The summary judgment is AFFIRMED,
essentially for the reasons given by the district
court.




                                                    2